Title: Editorial Note
From: 
To: 

After GW and his officers had made their decision to return to Great Meadows and prepare their defense against the French, they began preparations for the 12–mile march from Gist’s Settlement. The mountainous rocky terrain presented great difficulties particularly for the nine swivels brought up from Great Meadows. The teams of horses that had drawn the guns from the Meadows had been sent back, leaving, as Adam Stephen later noted, only two “very indifferent teams, and few Horses.” According to Stephen’s later account, “the Officers loaded their own Horses with Ammunition, and left Part of their Baggage behind; Col. Washington setting them an Example, by ordering his Horse to be loaded first, and giving four Pistoles to some Soldiers to carry his necessary Baggage.” The nine swivels were drawn by the soldiers of the Virginia Regiment over what Stephen termed the “roughest and most hilly Road of any on the Allegany Mountains.” The temper of the soldiers and officers of the regiment was not improved by the refusal of the men of the South Carolina Independent Company to aid in porterage and scouting. According to Stephen, the “Independents refused to lend a Hand to draw the Guns, or help off with the Ammunition; nor would they do Duty as Pioneers, which had an unhappy Effect on our Men, who no sooner learned that it was not the proper Duty of Soldiers to perform these Services, than they became as backward as the Independents.” According to the account of John Shaw, a soldier in the Virginia Regiment, the party buried the ammunition they could not carry. The party reached Great Meadows on 1 July. During the march the officers and men subsisted on a meager ration of parched corn, expecting to find supplies at Great Meadows, but the food convoys had not arrived. Retreat from Great Meadows, however, was clearly impossible for exhausted men lacking any kind of transport. Stephen later recalled that “our Men had been eight Days without Bread” and they were “so harrassed with working on the Fortifications at Gist’s, and with marching, that they were no longer able to draw the Swivels.” When a convoy finally arrived, probably late on 1 July, it carried only a few bags of flour. The decision to remain at Great Meadows

was reinforced by rumors of the arrival of the New York independent companies at Alexandria and an erroneous report that the companies were already at Wills Creek on their way to reinforce the regiment. GW gave the orders to finish construction on the uncompleted fort, now aptly called Fort Necessity. On 1 July the regimental scouts informed GW that the French were at Redstone not far away. The French party, under the command of Jumonville’s brother Louis Coulon de Villiers, left Fort Duquesne on 28 June and traveled in pirogues up the Monongahela to the mouth of Redstone Creek. By midday on 1 July they had advanced to the region midway between Redstone and Mount Braddock and discovered the road GW had been working on when word came of the French advance. Interrogation of an English deserter apprehended by the Indians near Redstone confirmed French surmises that GW had retreated to Great Meadows and that the regiment had taken its artillery with it. Villiers spent the night in a driving rain at Mount Braddock and early on 3 July moved out toward Fort Necessity, using the road the English had constructed. Villiers described in his journal the approach to the English fort: “We marched the whole Day in the Rain, and I sent out Scouts one after another. I stopped at the Place where my Brother had been assassinated, and saw there yet some dead Bodies. When I came within three Quarters of a League from the English Fort, I ordered my Men to march in Columns, every Officer to his Division, that I might the better dispose of them as Necessity would require. I sent Scouts, and gave them Orders to go close up to the Camp, Twenty others to sustain them; and I advanced in Order. My Scouts soon informed me, that we were discovered, and that they were very near us: Upon which I ordered my Men in a Posture suitable for a Bush Fight. It was not long before I perceived that my Scouts had misled me, and ordered the Troops to advance on that Side where we expected them to attack us.” At daybreak on 3 July an English sentry was wounded by a French scout, and by 9:00 A.M. scouts hurriedly returning to the fort informed GW that a very large body of French was only 4 miles away. The last-minute preparations for the French attack continued, and probably shortly before 11:00 A.M. the French appeared before the fort. According to the deposition of John Shaw, early in the morning before the attack the troops “endeavoured to throw up a little Intrenchment round them about two Foot deep, but could not finish it as the French appeared betwixt nine and ten in the morning.” GW and Mackay ordered the fort’s troops under arms, and the garrison moved into the trenches. All day under a driving rain the colonial troops returned the French fire and repelled repeated French and Indian

sorties. As the day wore on their position became increasingly precarious. At 8:00 P.M. the French commander offered to parlay, and GW sent out an officer to accept the French conditions for surrender. Although some discussion preceded the acceptance of the articles of capitulation, GW and Mackay, faced with the realities of wet powder, hungry and exhausted troops, lack of provisions, and no hope of reinforcement, had little choice but to accept the French terms. Shortly before midnight on 3 July, GW and Mackay signed their names to the articles of capitulation and about 10:00 A.M. on 4 July marched out of Fort Necessity.